Citation Nr: 1036137	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus had did not have onset during active 
service, did not manifest until many years after active service, 
and is not etiologically related to his active service.  

2.  The Veteran's hearing loss did not have onset during active 
service, did not manifest until many years after active service, 
and is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.
With respect to the Dingess requirements, in June 2007, the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and private 
treatment records.  Moreover, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in August 2010.  

The Board acknowledges that the Veteran was not examined for the 
purpose of addressing his service connection claims for tinnitus 
and bilateral hearing loss; however, given the facts of this case 
a VA examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A(d). 

In this case, the evidence does not establish that a relevant 
event, disease, or injury occurred in service or that the claimed 
disabilities manifested within one year of separation from active 
service.  Moreover, the evidence of record is sufficient for the 
Board to decide this appeal.  In particular, private treatment 
records from March 2003 establish that the Veteran's hearing loss 
was of sudden onset at that time. See 38 C.F.R. § 3.159(c)(4).  
Because the evidence of record is sufficient to make a decision 
on the claims, VA is not required to provide the Veteran with a 
medical examination absent an indication of a causal connection 
between the claimed disabilities and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).    

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Pertinent Law, Regulations and Analysis 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The provisions of 38 C.F.R. § 3.385 (2009) define impaired 
hearing as a disability for VA purposes when the hearing 
thresholds for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz are 40 decibels or more; the thresholds for at 
least three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

Sensorineural hearing loss and tinnitus may be presumed to have 
been incurred in service if shown to have manifested to a 
compensable degree within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

A review of the Veteran's service treatment records shows that 
upon entrance into service in September 1954 the Veteran did not 
make any complaints regarding his ears.  An evaluation shows that 
the Veteran passed a whisper test bilaterally; however, no 
audiological evaluation was conducted.   In August 1955, the 
Veteran reported ear aches from swimming and complained of noise 
is his right ear.  The clinician noted inflammation of the 
tympanic canals due to water and noted the Veteran's report that 
he complained of noise in the right ear occurring a week earlier 
but that it had since cleared.  Upon separation from service in 
June 1956, no notations were made regarding the Veteran's 
hearing.  No audiological evaluation was conducted; however, the 
Veteran passed a whisper test.  The Veteran's DD-214 shows that 
he was assigned to the chemical company as a supplies specialist.  

Of note is that the Veteran sought medical treatment both prior 
to and after his ear ache in August 1955.  He did not complain of 
any problems hearing or of any noise in his ear following the 
August 1955 treatment.  

The Board acknowledges the Veteran's testimony regarding whether 
his service treatment records from "Dispensary No. 7" were part 
of his record.  August 2010 Board hearing transcript at 3.  Later 
during the hearing he clarified that dispensary no. 7 was simply 
where everyone, including himself, went for medical treatment.  
Id. at 18.  As there are numerous reports of treatment of the 
Veteran during service, the Board concludes that his complete 
service treatment records are associated with the claims file.  

The first evidence of hearing problems is in 2003.  The Veteran's 
records show that he developed "sudden hearing loss" ten days 
prior to the March 2003 examination.  The clinician suspected 
that the hearing loss was the result of several factors 
including, a vascular source, diabetes, history of cholesterol 
elevation and age.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  While the Veteran's service treatment records 
show complaints regarding noise in the Veteran's right ear, the 
Veteran separated from service with no ear or hearing problems.  
His hearing loss also did not manifest to a compensable degree 
within a year after service.  It appears that he first sought 
treatment for bilateral hearing loss in 2003, over 40 years after 
his separation from service in August 1956.  Additionally, the 
only medical opinion of record attributes the Veteran's hearing 
loss to vascular causes, diabetes, high cholesterol and old age.  
There is no opinion of record linking the Veteran's hearing loss 
and tinnitus to service.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss and tinnitus for many 
years, the evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  That testimony 
includes his assertion that his hearing loss and tinnitus began 
during service and was ongoing since service.  August 2010 
hearing transcript at 10.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
experienced symptoms of hearing loss and tinnitus after he was 
discharged from the service.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that his reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and reported symptoms related 
to hearing loss and tinnitus.  The fact that there was no record 
of any complaint, let alone treatment, involving hearing loss and 
tinnitus for many years is significant.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).
	
	Further, the Board finds that the Veteran's reported history of 
continuous hearing loss and tinnitus since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, when he 
reported a noise in his right ear in August 1955 he also reported 
that the noise had been present one week earlier but had cleared, 
and, during the next year he sought medical treatment on more 
than one occasion for other conditions but did not make any 
mention of any hearing problems or noise in his ears.  The Board 
would expect that if he did indeed have symptoms after August 
1955 he would have reported so, given that he reported other 
symptoms.  These facts tend to show that he has not had symptoms 
of hearing loss or tinnitus with onset during service.  
	
	Additionally, the Veteran filed a claim for service connection 
for an ulcer shortly after separation from active service and 
underwent a general medical examination in 1958.  Yet, he did not 
make any reference to hearing loss or tinnitus symptoms.  He was 
thus aware that he could obtain VA disability benefits for 
disabilities related to his active service.  If the Veteran did 
indeed experience hearing loss or tinnitus continuously since 
service, the Board would have expected at least a mention of such 
at some point coincident with his earlier claim for VA disability 
benefits.  These facts tend to show that he has not had symptoms 
of hearing loss or tinnitus with onset during service.  
	
	The Board has weighed the Veteran's statements and sworn 
testimony as to continuity of symptomatology and finds his 
current recollections and statements made in connection with a 
claim for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  
Therefore, continuity has not here been established, either 
through the medical evidence or through his lay statements.  
	
	During the hearing the Board testified that he thought his 
hearing loss and tinnitus could be related to exposure to 
chemicals during service, which he reported included his mixing 
of jelly gasoline.  August 2010 hearing transcript at 4.  The 
Veteran has not demonstrated that he has any expertise as to the 
causes of hearing loss or tinnitus.  His non-expert opinion in 
this regard is not competent evidence.  
	
	The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.
	
	In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) for support for its holding.  Id.  In a footnote 
in Jandreau the Federal Circuit addressed whether a layperson 
could provide evidence regarding a diagnosis of a condition and 
explained that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
Board understands the Federal Circuit's explanations to indicate 
that the complexity of the medical question is of importance in 
determining whether a layperson's testimony as to etiology is 
competent evidence.  Here any question between exposure to one or 
more chemicals and onset of tinnitus or hearing loss many years 
later is far too complex a question to be addressed by a 
layperson.  As such, the Veteran's statements regarding exposure 
to chemicals during service as related to his claimed 
disabilities are not competent evidence.  

In light of the above discussion, the Board concludes that the 
preponderance of the 

(CONTINUED ON NEXT PAGE)


evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus and there is no doubt to be 
otherwise resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, 
the appeals are denied.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


